After affirmance by the Court of Appeals of the judgment of the circuit court, on the authority of Ex parte State ex rel. v. Richardson (Ala.App.) 111 So. 202,1 and In re Richardson v. State (Ala. Sup.) 111 So. 204,2 the appellant, without making application for rehearing in the Court of Appeals, filed the petition for certiorari. This was not a compliance with the rule in such cases, and the motion of the state to dismiss the petition will be granted. Supreme Court rule 44, Code of 1923, p. 894.
Dismissed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
1 21 Ala. App. 639.
2 Ante, p. 318.